Title: To George Washington from Henry Champion, Sr., 28 February 1778
From: Champion, Henry Sr.
To: Washington, George

 

State of Connecticut HartfordFebr. 28 1778
May it please your Excellency—

I Receivd yours of the 17th Instant informing of the Melancholy & Alarming situation of the Army for want of Provisions of the Flesh kind.
I have forwarded (since my appointment) to head Quarters about 160 good heavy Oxen ⅌r week, for four Weeks past besides keeping up the supplies for our Troops & Genl Burgoins Army at the Eastward, which amounts to about 190 ⅌r Week More—I have exerted myself to the utmost to encourage the Making beef Cattle immediately in these States, which I have effected to my wish; & should been able to Enlarge the quantities sent forward to head quarters Immediately, if needed, if the report of the Commissioners convend at Newhaven for regulating the price of Stall fed Beef with other Articles was not adopted by the Assembly of this state to take place so sudden—But as the regulated price is to take place the 20th of March I much fear it will cause an immediate scarcity of that Article after that time; Unless the Honbe Congress will remove the impediment; which I earnestly hope they will do, for a short time—Our Assembly would have Suspended the opperation of the Act on that article, if not the whole, for the space of two or three Months, did they not fear an infraction on the Measures adopted would break the union—I should have reliev’d the wants of the Army 8 or 10 days sooner & more regular had Hudsons River been Passable—I can amply supply about 4 or 5 weeks Longer; & am Confident I should been able till grass fed Cattle could have been obtaind, had not the regulating Act been past at the most dangerous and critical hour that has happend since the Commencement of this war: (it is the Time only of its taking place I lament)—The salted provision in this Department is Small—perhaps not more than One tenth part what it was last year: But am confident I can amply supply the Deficiency in case the regulating Act can be suspended a short Time. His Excellency Governor Trumbull has this day wrote to Congress something Similar to this—I have wrote to Col. Buchanan the C. G. of Ps my sentiments and desired they may be laid before Congress; & would it not be well for your Excellency to write the Honbe Congress your sentiments on the Occasion—Am sorry I have occasion to Trouble your Excellency with Affairs so much out of your Department, but necessity must Apologize. I am your Excellencies Most Obedient Hume Sert

Henry Champion D.C.G.P.E.D.

